internal_revenue_service index no number release date cc dom p si plr-113302-98 date company trust state m n p q r s t u v w x a b c plr-113302-98 d e f g h this responds to your letter on company’s behalf dated date as well as subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent company represents the following facts company was incorporated in state on a it elected under sec_1362 to be an s_corporation effective b at the time of the election company's shareholders were family members m n p q r s and t on c d and e m and n transferred shares in company to r as trustee for the benefit of their minor grandchildren u v w and x the attorney retained by m and n to draft the trust agreement was unaware of the effect of holding_company stock in trust would have on company's s election he knew nothing about s_corporations including qualified subchapter_s trusts qssts a single trust was created with a separate share for each grandchild r as trustee opened a bank account for each grandchild under which he and they have withdrawal rights all cash distributions from company with respect to the stock in trust have been made directly to these accounts the only withdrawals have been to pay the income taxes due on company earnings and account interest the accountant for the family and for company was unaware of the existence of the trust viewing the gifts of stock as direct transfers he prepared gift_tax returns claiming the annual exclusion under sec_2503 no trust income_tax returns were prepared company forms k-1 showed distributions and allocations of corporate tax items directly to the grandchildren separate_income tax returns were prepared for the grandchildren reporting the distributions and corporate income allocable to them as shareholders no qsst elections were filed on f p referred to the trust in a phone conversation with the accountant the accountant immediately asked for a copy of the trust agreement and contacted the attorney for n's estate the current authorized representative was retained on g to assist in resolving the problem each grandchild-beneficiary made a qsst election on h sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s plr-113302-98 the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a the trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first tax_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if b an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent a no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the plr-113302-98 fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 company represents that none of the family member-shareholders understood the significance of the trust treating it simply as a technical means of holding title for minor children company and all of its shareholders have reported income and paid tax consistent with company being an s_corporation there was no intent to terminate company's s_corporation_election or to take advantage of the income_tax laws improperly as soon as the existence of the trust was made known to a knowledgeable professional immediate action was taken to cure the defect including the amendment of gift and estate_tax returns after applying the applicable law and regulations to the facts and representations of this ruling_request we conclude that the termination of company's s_corporation_election due to an ineligible shareholder was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from c to the present unless company's s election otherwise is terminated under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal income gift or estate_tax consequences of plr-113302-98 the facts of this case under any other provision of the code specifically no opinion is expressed regarding the validity of company’s election under sec_1362 to be an s_corporation the qualification of the trust under sec_1361 as a qsst or the availability of the gift_tax annual exclusion for the transfers of company stock in trust to the grandchildren in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
